Citation Nr: 1146481	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right ankle (right ankle disability) on an extraschedular basis.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle (left ankle disability) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to October 1993.

This matter came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In January 2009, the Board remanded the claims to afford the Veteran a hearing.  In May 2009, the Veteran testified at a videoconference before the undersigned.  In September 2009, the Board denied evaluations in excess of 20 percent each for disorders of the right and left ankles and remanded the case for further development with regard to extraschedular consideration per 38 C.F.R. § 3.321(b)(1).  The case has since been returned to the Board for further appellate consideration.

The record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the TDIU claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against finding that the Veteran's right ankle disability results in marked interference with employment or frequent periods of hospitalization at any time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence is against finding that the Veteran's left ankle disability results in marked interference with employment or frequent periods of hospitalization at any time during the pendency of the appeal. 


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating in excess of 20 percent for a right ankle disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2011).

2.  The criteria for an extraschedular rating in excess of 20 percent for a left ankle disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in February 2006, July 2006, May 2008, September 2009, March 2011, and May 2011, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Wisconsin Department of Veterans Affairs.  The representative and the Acting Veterans' Law Judge asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher ratings including extraschedular ratings.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records including his records from the Madison VA Medical Center and Dean Medical Center.  The record also shows that while the appeal was in remand status the RO/AMC in substantial compliance with the Board's remand directions obtained additional records from the Veteran's employer; provided the Veteran with additional notice regarding extraschedular ratings for his bilateral ankle disorders; and referred the case to the Director, Compensation and Pension Services for consideration of extraschedular evaluation.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Here the record shows that VA obtained an opinion from the Director, Compensation and Pension Services (Director).  The opinion was provided after a complete review of the claims file.  The Director then offered detailed medical opinions regarding the severity of the Veteran's bilateral ankle disorders.  Therefore, the Board finds that this opinion is adequate to adjudicate the claims because it was based on thorough review of the Veteran's pertinent medical history and provided an opinion as to the severity of the disabilities with a rationale.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, Dyment, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  In addition an opinion was obtained from the Director.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  Thus, the Board may proceed to consider the merits of the appeal.

Analysis

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable on the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director of Compensation and Pension Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is as follows:  A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In this regard, in Thun v. Peake, 22 Vet App 111 (2008), the Court held that any inquiry for determining whether a veteran is entitled to an extraschedular rating must consider at least two questions.  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Historically, the 20 percent disability ratings currently in effect for the right and left ankle disabilities have been assigned on a schedular basis per 38 C.F.R. § 4.71a, Diagnostic Code 5271-5284 (2011).  Entitlement to schedular disability ratings in excess of 20 percent were denied in the Board's September 2009 decision.  As discussed in detail in that decision, the Board has already determined that the Veteran is receiving the maximum scheduler rating possible under Diagnostic Code 5271; is not entitled to a higher scheduler rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011) because he does not have ankylosis in either ankle; and he is not entitled to a higher scheduler rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011) because his adverse symptomatology did not equate to a severe foot injury in either lower extremity even taking into account his pain.

In August 2011, the issues of entitlement to extraschedular evaluations for the right and left ankle disabilities were referred to the Director for an opinion as to whether extraschedular evaluations are warranted.  In the subsequent opinion, the Director explained the basis for the finding that extraschedular evaluations were not warranted for the Veteran's bilateral ankle disabilities.  The Director referred to a January 2008 VA examination report which reflected that the Veteran reported a history of injuries and subsequent surgeries.  Objective findings revealed a male in no acute distress, ambulating with an antalgic gait.  There were well healed scars with mild diffuse swelling.  There was no evidence of joint effusion.  The ankles were stable to anterior drawer and had soft end points with eversion.  Subtalar motion revealed 15 degrees of inversion and eversion with dorsiflexion to neutral and patellofemoral to 40 degrees.  Range of motion did not decrease with repetition and motion was painful at the end.  There was no additional functional impairment due to pain, fatigue, weakness, or lack of endurance or coordination.  Strength was within normal limits with no subluxation.  Sensation was intact.  There was palpable dorsalis pedis bilaterally.  No foot deformities or calluses were noted.  X-rays revealed joint space narrowing and large osteophyte formations with progression since earlier March 2006 X-rays.

It was next noted by the Director that the March 2009 VA examination report the Veteran reported having a restriction at work for prolonged standing more than two hours.  He noted that his job allowed him to take breaks every couple of hours.  Objective findings revealed intact skin and well healed scars.  Sensation was normal to light touch.  Strength was within normal limits.  Range of motion revealed 10 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no additional functional impairment due to pain, fatigue, weakness, or lack of coordination, or repetition.  Pulses were palpable and symmetrical.  There was trace swelling and minimal tenderness to palpation around the ankles.  

The Director noted no unusual or exceptional disability pattern demonstrated which would render the application of the regular rating criteria as impractical.  The Director found that the Veteran was properly evaluated in accordance to the current rating schedule.  The Director noted that the Veteran had a reduced range of painful motion with good stability, strength, pulse, and sensation.  Contrary to his assertions, in September 2006, it was noted that he was gainfully employed and his employer was compassionately working with his physical limitations.  Pain was managed with exercise and medication.  There was no evidence of malunion or ankylosis for which due consideration was given in the rating schedule.  Finally, the Director noted that while there was evidence of interference with employment and reduced painful motion, a more severe condition was absent from the record.  

The Director reviewed the file to determine if the Veteran was entitled to an extra-schedular evaluation for either ankle disability.  The Director concluded that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected bilateral ankle condition was not wholly contemplated by the criteria utilized to assign the current evaluations.  The Director determined that entitlement to an extra-schedular for the Veteran's bilateral ankle disability was not established.  The Director acknowledged the Veteran's ankle symptomatology due to his bilateral ankle condition, but determined that his ankle symptomatology was contemplated by the schedular criteria and schedular disability evaluations.  

The Board believes that the Director's opinion is supported by the overall evidence.  Specifically, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for his service connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service connected right and left ankle disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, a review of the January 2008 and March 2009 VA examinations reveals that the Veteran's only objectively confirmed adverse symptomatology is lost motion of the ankles and his 20 percent ratings under Diagnostic Code 5271 specifically compensates for this "marked" limitation of motion.  See 38 C.F.R. § 4.71a.

The Board further observes that, even if the available schedular evaluations for the service connected disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that these service connected disabilities acting alone has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In this regard, while the Veteran provided VA with copies of his employment records dating back to 2004 that document his taking extensive time off from work both as sick leave and as absent without leave, none of these records specifically identify his service connected right or left ankle disability as the reason for this lost time from his job.  Similarly, while the record contains voluminous treatment records that document the Veteran's periodic complaints, diagnoses, or treatment for his ankle disabilities including arthroscopic surgery, these records do not show his service connected right or left ankle disability, acting alone, resulting in frequent periods of hospitalization.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

As to the lay claims found in the record regarding the Veteran meeting the criteria for ratings in excess of 20 percent for right and left ankle disabilities on an extraschedular bases, while the claimant is competent and credible to report on what he can feel and see and his representative and others can report on what they can see, the Board finds more competent and credible the expert opinions provided by the Director regarding the severity of his adverse symptomatology than any lay claims to the contrary found in the record.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In short, the Board finds that there is nothing in the record to indicate that these service connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The Board, therefore, has determined that extra-schedular ratings in excess of 20 percent for the right and the left ankle disabilities pursuant to 38 C.F.R. § 3.321 are not warranted.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra. 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement a rating in excess of 20 percent for a right ankle disability on an extraschedular bases is denied.

Entitlement a rating in excess of 20 percent for a left ankle disability on an extraschedular bases is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


